Case: 21-1888    Document: 68     Page: 1   Filed: 06/23/2022




   United States Court of Appeals
       for the Federal Circuit
          CENTRIPETAL NETWORKS, INC.,
                 Plaintiff-Appellee

                             v.

                CISCO SYSTEMS, INC.,
                  Defendant-Appellant
                 ______________________

                        2021-1888
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 2:18-cv-00094-HCM-
 LRL, Senior Judge Henry C. Morgan, Jr.
                  ______________________

                  Decided: June 23, 2022
                  ______________________

     PAUL J. ANDRE, Kramer Levin Naftalis & Frankel LLP,
 Menlo Park, CA, argued for plaintiff-appellee. Also repre-
 sented by JAMES R. HANNAH, LISA KOBIALKA, HANNAH
 YUNKYUNG LEE; CHRISTOPHER COTROPIA, Bey & Cotropia
 PLLC, Richmond, VA; ALAN J. HEINRICH, ANDREI IANCU,
 Irell & Manella LLP, Los Angeles, CA; PHILIP J. WARRICK,
 Washington, DC; BLAIR A. SILVER, Banner & Witcoff, Ltd.,
 Washington, DC.

     MARK CHRISTOPHER FLEMING, Wilmer Cutler Pickering
 Hale and Dorr LLP, Boston, MA, argued for defendant-ap-
 pellant. Also represented by SOFIA CAROLINE BROOKS, I,
 ANNALEIGH E. CURTIS, WILLIAM F. LEE, COURTNEY C.
Case: 21-1888    Document: 68      Page: 2    Filed: 06/23/2022




 2         CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.



 MERRILL; HEATH BROOKS, THOMAS SAUNDERS, Washington,
 DC; THOMAS GREGORY SPRANKLING, Palo Alto, CA;
 MATTHEW CHRISTOPHER GAUDET, L. NORWOOD JAMESON,
 Duane Morris LLP, Atlanta, GA.

    ROBERT P. TAYLOR, RPT Legal Strategies PC, San
 Francisco, CA, for amici curiae Alliance of U.S. Startups
 and Inventors for Jobs, Innovation Alliance.

     ANDREW JOHN PINCUS, Mayer Brown LLP, Washing-
 ton, DC, for amicus curiae High Tech Inventors Alliance.
 Also represented by CARMEN LONGORIA-GREEN.
                  ______________________

  Before DYK, TARANTO, and CUNNINGHAM, Circuit Judges.
 DYK, Circuit Judge.
      Appellant Cisco Systems, Inc. (“Cisco”) appeals from
 the judgment of the U.S. District Court for the Eastern Dis-
 trict of Virginia holding that Cisco willfully infringed
 claims 9 and 17 of U.S. Patent No. 9,203,806 (“the ’806 pa-
 tent”); claims 11 and 21 of U.S. Patent No. 9,560,176 (“the
 ’176 patent”); claims 18 and 19 of U.S. Patent No. 9,686,193
 (“the ’193 patent”); and claims 24 and 25 of U.S. Patent No.
 9,917,856 (“the ’856 patent”). The court awarded enhanced
 damages and royalties exceeding $2.75 billion to patentee-
 appellee Centripetal Networks, Inc. (“Centripetal”). See
 Centripetal Networks, Inc. v. Cisco Sys., Inc., 492 F. Supp.
 3d 495, 608 (E.D. Va. 2020) (“Merits Op.”).
     Because we hold that the district court judge was dis-
 qualified from hearing the case once he became aware of
 his wife’s ownership of Cisco stock on August 11, 2020, see
 28 U.S.C. § 455(b)(4), we reverse the district court’s denial
 of Cisco’s motion for recusal, Centripetal Networks, Inc. v.
 Cisco Sys., Inc., 492 F. Supp. 3d 615 (E.D. Va. 2020)
 (“Recusal Op.”), vacate all orders and opinions of the court
 entered on or after August 11, 2020, including the final
Case: 21-1888    Document: 68      Page: 3    Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.        3



 judgment, and remand for further proceedings before a dif-
 ferent district court judge.
                        BACKGROUND
      This case began on February 13, 2018, when Centripe-
 tal sued Cisco for infringement of ten of Centripetal’s U.S.
 patents in the Eastern District of Virginia. 1 The patents
 relate to systems that perform computer networking secu-
 rity functions. Cisco petitioned for inter partes review
 (“IPR”) of many of the asserted claims, and Centripetal
 subsequently narrowed the claims in the district court pro-
 ceeding to those not undergoing IPR. 2
     The case was originally assigned to Judge Mark S. Da-
 vis. On November 6, 2018, Centripetal requested that the
 case be reassigned to Judge Henry C. Morgan, Jr., who had
 recently presided over a jury trial involving related tech-
 nology and five of the same patents. That motion was
 granted on November 27, 2018, over Cisco’s opposition. Be-
 ginning on May 6, 2020, Judge Morgan presided over a 22-
 day bench trial, which included an over 3,507-page record,
 26 witnesses, and over 300 exhibits. Judge Morgan heard
 final arguments on June 25, 2020.
     While the case was still pending before him, Judge
 Morgan learned that his wife owned Cisco stock. He sent
 an email to the parties on August 12, 2020, notifying them
 that while preparing his 2019 financial disclosure report to


    1    On March 29, 2018, Centripetal filed an Amended
 Complaint adding infringement of claims 1–25 of the ’856
 patent to its causes of action, bringing the total number of
 asserted patents to eleven. See Am. Compl. at 157 (¶ 356),
 ECF No. 29, Case No. 18-cv-94-HCM-LRL (E.D. Va. Mar.
 29, 2018).
     2   The Patent Trial and Appeal Board later found the
 claims of six related patents, which are not the subject of
 these proceedings, to be unpatentable.
Case: 21-1888    Document: 68      Page: 4    Filed: 06/23/2022




 4         CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.



 the judiciary the previous day, his judicial assistant had
 discovered that his wife owned 100 shares of Cisco stock
 valued at $4,687.99. The judge informed the parties that
 his wife had purchased the stock in October 2019 on the
 advice of her stockbroker and had “no independent recol-
 lection of approving the transaction.” Recusal Op., 492
 F. Supp. 3d at 617. He further explained that at the time
 he was informed of the existence of the stock, a “full draft
 of [his] opinion [on the bench trial] had been prepared” and
 “[v]irtually every issue was decided prior thereto.” Id. (ci-
 tation omitted). Finally, he stated that the “shares did not
 and could not have influenced [his] opinion on any of the
 issues in th[e] case.” Id. (internal quotation marks and ci-
 tation omitted).
     The statute governing recusal of federal judges in such
 circumstances is 28 U.S.C. § 455. It provides, in relevant
 part:
     (a) Any justice, judge, or magistrate of the United
         States shall disqualify himself in any proceed-
         ing in which his impartiality might reasonably
         be questioned.
     (b) He shall also disqualify himself in the following
         circumstances: . . .
         (4) He knows that he, individually or as a
         fiduciary, or his spouse or minor child re-
         siding in his household, has a financial in-
         terest in the subject matter in controversy
         or in a party to the proceeding, or any other
         interest that could be substantially af-
         fected by the outcome of the proceeding. . .
     (c) A judge should inform himself about his per-
         sonal and fiduciary financial interests, and
         make a reasonable effort to inform himself
         about the personal financial interests of his
Case: 21-1888     Document: 68      Page: 5     Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.           5



        spouse and minor children residing in his
        household. . . .
     (f) Notwithstanding the [above], if any . . .
         judge . . . would be disqualified, after substan-
         tial judicial time has been devoted to the matter,
         because of the appearance or discovery, after
         the matter was assigned to him or her, that he
         or she individually or as a fiduciary, or his or
         her spouse . . . has a financial interest in a party
         (other than an interest that could be substan-
         tially affected by the outcome), disqualification
         is not required if the . . . judge [or his spouse],
         as the case may be, divests himself or herself of
         the interest that provides the grounds for the dis-
         qualification.
 28 U.S.C. § 455 (emphasis added).
     Following Judge Morgan’s disclosure, Centripetal noti-
 fied the court that it had no objection to the judge’s contin-
 uing to preside over the case. Recusal Op., 492 F. Supp. 3d
 at 617–18. Cisco, on the other hand, filed a motion for mis-
 cellaneous relief nine days later (hereinafter “Motion for
 Recusal”), requesting Judge Morgan’s recusal under both
 § 455(a) and (b)(4). Id. at 618. Judge Morgan ordered Cen-
 tripetal to file a response. Centripetal opposed the Motion
 for Recusal on the grounds that § 455(b)(4) was inapplica-
 ble and, even if it were applicable, the § 455(b)(4) violation
 could be cured by divestiture pursuant to § 455(f).
     On September 9, 2020, Judge Morgan heard oral argu-
 ment on the motion. At the hearing, Judge Morgan stated
 that at the time he learned of his wife’s ownership of the
 Cisco stock, he had already completed a 130-page draft of
 his opinion, though he had not “decided 100 percent of it.”
 J.A. 18580. He told the parties that although he recognized
 “the simplest thing would be to sell the stock,” he had “al-
 ready strongly indicated that [he] might be considering
 awarding damages in the case” by “ask[ing] for additional
Case: 21-1888     Document: 68     Page: 6    Filed: 06/23/2022




 6         CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 evidence on damages” at trial, “and that might mean that
 [the final] judgment would have an adverse effect upon
 Cisco’s stock.” J.A. 18577. Selling the stock in light of that
 possibility, he said, “would defeat the very purpose of the
 Rules,” implying concern about insider trading. Id.
     Accordingly, Judge Morgan explained, instead of sell-
 ing his wife’s stock, he had it placed in a blind trust set up
 solely for the Cisco stock. Under the terms of the trust,
 Judge Morgan was to be notified when the trust assets had
 been completely disposed of or when their value became
 less than $1,000. See Appellant’s Suppl. Br. 4. There is no
 suggestion in the briefs or record that Judge Morgan re-
 ceived any such notification while the case was pending be-
 fore him.
     On October 2, 2020, Judge Morgan issued an opinion
 and order denying Cisco’s Motion for Recusal. Therein, he
 concluded that because “a reasonable person would not
 conclude that [he had known] of th[e] interest [in Cisco]
 and yet heard the case[,] . . . [§] 455(a) d[id] not warrant
 recusal.” Recusal Op., 492 F. Supp. 3d at 622. As for
 § 455(b)(4), Judge Morgan found it did not apply in this
 case because he had not discovered his wife’s interest in
 Cisco until he had decided “virtually” every issue and
 “mostly drafted [the] opinion.” Id. at 623. Even if
 § 455(b)(4) did apply, Judge Morgan concluded that placing
 the Cisco shares in a blind trust “cured” any conflict be-
 cause it constituted “divestiture” under a safe harbor pro-
 vided by § 455(f). Id. at 624.
     On October 5, 2020, Judge Morgan issued a 167-page
 Opinion and Order containing his findings of fact and con-
 clusions of law that Cisco willfully infringed the asserted
 claims of the ’856, ’176, ’193, and ’806 patents. He awarded
 Centripetal damages of $755,808,545 (enhanced 2.5 times
 to    $1,889,521,362.50),       pre-judgment     interest  of
 $13,717,925, and “a running royalty of 10% on the appor-
 tioned sales of the accused products and their successors
Case: 21-1888    Document: 68      Page: 7    Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.        7



 for a period of three years followed by a second three year
 term with a running royalty of 5% on said sales.” Merits
 Op., 492 F. Supp. 3d at 608.
     Cisco moved for amended findings and judgment under
 Rule 52(b) with respect to direct infringement and damages
 and for a new trial under Rule 59(a)(2). See Centripetal
 Networks, Inc. v. Cisco Sys., Inc., 526 F. Supp. 3d 137, 139–
 40 (E.D. Va. 2021). The court denied those motions on
 March 17, 2021. Id. at 140. Cisco timely appealed to this
 court, raising issues pertaining to the district court’s in-
 fringement and damages findings and also raising the
 question “[w]hether the district judge should have recused
 himself under 28 U.S.C. § 455(b).” Appellant’s Br. at 5. On
 March 18, 2022, we issued an order limiting the issues to
 be addressed at oral argument solely to the recusal issue.
 Following the April 4, 2022 oral argument, we granted
 Centripetal’s motion for leave to file supplemental briefs on
 the recusal issue. That briefing concluded on April 29,
 2022.
     We have jurisdiction over this matter under 28 U.S.C.
 § 1295(a)(1).
                         DISCUSSION
     Cisco has waived any argument that Judge Morgan
 was disqualified from hearing the case under § 455(a). 3
 Rather, Cisco argues that Judge Morgan was required to
 recuse under § 455(b)(4) absent divestiture under § 455(f).
 We agree. Indeed, Centripetal itself does not dispute that
 recusal was required absent divestiture. See Appellee’s
 Resp. Br. at 60; Appellee’s Suppl. Br. at 2. There are thus
 two primary questions before us. The first is whether
 Judge Morgan was relieved of his duty to disqualify under
 § 455(b)(4) because his wife had “divest[ed] . . . herself of


     3  Recusal under § 455(a) may be waived, but recusal
 under § 455(b) cannot be waived. See § 455(e).
Case: 21-1888     Document: 68     Page: 8    Filed: 06/23/2022




 8         CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 the [financial] interest [in Cisco]” pursuant to § 455(f). If
 we conclude that the requirements of § 455(f) were not sat-
 isfied, the second question is the proper remedy, which
 turns in large part on whether Judge Morgan’s failure to
 disqualify himself was harmless error. See Liljeberg v.
 Health Servs. Acquisition Corp., 486 U.S. 847, 862 (1988).
      We review a district court’s denial of a motion for
 recusal for abuse of discretion. See United States v. Mitch-
 ell, 886 F.2d 667, 671 (4th Cir. 1989); see also Shell Oil Co.
 v. United States, 672 F.3d 1283, 1288 (Fed. Cir. 2012)
 (“Consistent with the vast majority of courts to consider
 this issue, we review a judge’s failure to recuse for an abuse
 of discretion.”). 4
                               I
      We first address whether placement of the Cisco stock
 in a blind trust satisfied the statutory requirements of
 § 455(f). Section 455(f) stands as the only exception to the
 bright-line rule that a federal judge is disqualified “based
 on a known financial interest in a party.” Chase Manhat-
 tan Bank v. Affiliated FM Ins. Co., 343 F.3d 120, 127 (2d
 Cir. 2003). As noted above, it provides:
     Notwithstanding [§ 455(a) and (b)(4)], if any . . .
     judge . . . would be disqualified, after substantial
     judicial time has been devoted to the matter,


     4   We have indicated that recusal motions are gov-
 erned by the law of the regional circuit. See Hewlett-Pack-
 ard Co. v. Bausch & Lomb Inc., 882 F.2d 1556, 1567 n.8
 (Fed. Cir. 1989). Here, whether we apply the law of this
 Circuit or the Fourth Circuit, the outcome is the same.
 Whether applying the regional circuit law is the correct ap-
 proach in light of the substantial interest in having a uni-
 form standard on issues of recusal, with respect to the
 various trial-level tribunals that we review, must await an-
 other case.
Case: 21-1888     Document: 68      Page: 9    Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.           9



     because of the appearance or discovery, after the
     matter was assigned to him or her, that he or she
     individually or as a fiduciary, or his or her
     spouse . . . has a financial interest in a party (other
     than an interest that could be substantially af-
     fected by the outcome), disqualification is not re-
     quired if the [] judge [or his spouse], as the case
     may be, divests himself or herself of the interest that
     provides the grounds for the disqualification.
 § 455(f) (emphasis added).
     Here, there is no dispute that the Cisco stock consti-
 tutes a “financial interest” and that “substantial judicial
 time [had] been devoted to the matter,” such that Judge
 Morgan’s wife could have divested herself of that interest
 under § 455(f) to avoid the judge’s disqualification. 5 What
 is disputed between the parties is whether her placement
 of the stock in a blind trust qualified as divestment.
      A “blind trust” is “an arrangement whereby a person,
 such as a public official, in an effort to avoid conflicts of
 interest, places certain personal assets under the control of
 an independent trustee with the provision that the person
 is to have no knowledge of how those assets are managed.”



     5    Cisco does not suggest that divestiture under
 § 455(f) was unavailable because Judge Morgan’s wife’s in-
 terests would be “substantially affected” by the outcome.
      We have no occasion to decide if divestment under
 § 455(f) would alleviate the need to recuse in all cases.
 Some courts suggest that it does not apply in all cases. See,
 e.g., Union Carbide Corp. v. U.S. Cutting Serv., Inc., 782
 F.2d 710, 715 (7th Cir. 1986) (“We do not mean to endorse
 sale as a cure for disqualification in all cases[;] Section
 455(b) is only one node in the network of statutory and non-
 statutory ethical principles that control the conduct of fed-
 eral judges.”).
Case: 21-1888    Document: 68      Page: 10    Filed: 06/23/2022




 10        CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 Blind Trust, Webster’s New World Dictionary 149 (3d ed.
 1988). According to Centripetal, placing the stock in the
 blind trust qualified as divestment.
     Although it is well established that selling a financial
 interest in a company qualifies as divestment, 6 Centripetal
 admits that there are no cases holding that placement of
 stock in a blind trust constitutes divestment. The only au-
 thority Centripetal cites for its argument that placing stock
 in a blind trust is a valid divestment mechanism under
 § 455(f) is an unsupported assertion in a law review article.
 See Appellee’s Resp. Br. at 60 (citing Marianne M. Jen-
 nings & Nim Razook, Duck When a Conflict of Interest
 Blinds You: Judicial Conflicts of Interest in the Matters of
 Scalia and Ginsburg, 39 U.S.F. L. Rev. 873, 904 (2005)).
      In a case turning on statutory interpretation, “our first
 job is to try to determine congressional intent, using tradi-
 tional tools of statutory construction.” Dole v. United Steel-
 workers of Am., 494 U.S. 26, 35 (1990) (quoting NLRB v.
 Food & Com. Workers, 484 U.S. 112, 123 (1987)). “Our
 ‘starting point is the language of the statute,’” id. (quoting
 Schreiber v. Burlington N., Inc., 472 U.S. 1, 5 (1985)), but
 we also “look to the provisions of the whole law, and its ob-
 ject and policy,” id. (quoting Massachusetts v. Morash, 490
 U.S. 107, 115 (1989)); see also K Mart Corp. v. Cartier, Inc.,
 486 U.S. 281, 291 (1988) (same).
     Because § 455 does not define “divest,” we look first to
 the word’s “ordinary meaning . . . at the time Congress



      6   See, e.g., In re Certain Underwriter, 294 F.3d 297,
 300–04 (2d Cir. 2002) (finding that district court judge’s
 sale of stock in parties constituted divestment); see also In
 re Initial Pub. Offering Sec. Litig., 174 F. Supp. 2d 70, 81–
 90 (S.D.N.Y. 2001) (tracing legislative history to support
 holding that a judge may continue to preside over a matter
 if she sells stock in a party).
Case: 21-1888     Document: 68      Page: 11    Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.         11



 enacted the statute.” Wis. Cent. Ltd. v. United States, 138
 S. Ct. 2067, 2070 (2018) (quoting Perrin v. United States,
 444 U.S. 37, 42 (1979)); see Mohamad v. Palestinian Auth.,
 566 U.S. 449, 454 (2012) (citing FCC v. AT&T Inc., 562 U.S.
 397, 403 (2011)). When Congress enacted § 455(f) in 1988,
 Judicial Improvements and Access to Justice Act, Pub. L.
 No. 100-702, 102 Stat. 4642, 4667 (1988), “divest” was or-
 dinarily understood to mean to “dispossess or deprive,” Di-
 vest, 1 Webster’s Third New International Dictionary 663
 (1986); see also Divest, Webster’s New World Dictionary 400
 (3d ed. 1988) (same); Divest, 4 Oxford English Dictionary
 889 (2d ed. 1988) (same). What must be “divested” under
 § 455(f) is “the financial interest” giving rise to the disqual-
 ification. The statute defines “financial interest” as “own-
 ership of a legal or equitable interest, however
 small.” § 455(d)(4) (emphasis added). Thus, it logically fol-
 lows that to “divest” oneself of “ownership” of a legal or eq-
 uitable interest is possible only if one is “deprived or
 dispossesse[d]” of ownership—something that is possible
 only if the interest is sold or given away.
     Also telling is Congress’s use of the present tense in
 § 455(b)(4), providing that a judge should not sit when he
 or she “has a financial interest” in a party. That verb usage
 suggests that selling or donating the stock is the only cure
 envisioned under § 455(f). But at the time of Judge Mor-
 gan’s actions, his wife still “ha[d] a financial interest” in
 Cisco. While placing the stock in a blind trust removed her
 control over the stock, it did not eliminate her beneficial
 interest in Cisco.
     There is authority suggesting that placement of stock
 in a blind trust does not constitute divestiture. The Judi-
 cial Conference’s Committee on Codes of Conduct has
 ruled, well before the events of this case, that “[a] judge’s
 use of a blind trust does not obviate the judge’s recusal ob-
 ligations.” Advisory Op. 110, Comm. on Codes of Conduct,
 Jud. Conf. of the U.S. (Aug. 2013); see also M. Margaret
 McKeown, To Judge or Not to Judge: Transparency and
Case: 21-1888    Document: 68      Page: 12     Filed: 06/23/2022




 12        CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 Recusal in the Federal System, 30 Rev. Litig. 653, 669 n.57
 (2011) (“[A] judge cannot avoid recusal by placing assets in
 a blind trust . . . .”). We are entitled to give some weight to
 the committee’s views because Congress enacted § 455(b)
 to match Canon 3C of the Code of Judicial Conduct, which
 provides in relevant part that a judge “shall disqualify him-
 self in a proceeding” where he “knows that he . . . or his
 spouse . . . has a financial interest . . . in a party to the
 proceeding,” 7 and to ensure that statutory and ethical du-
 ties were consistent with each other, see H.R. Rep. No. 93-
 1453 (1974), reprinted in 1974 U.S.C.C.A.N. 6351, 6351,
 6353 (amendments to § 455 were meant to “conform gener-
 ally with the recently adopted canon of the Code of Judicial
 Conduct which relates to disqualification of judges for bias,
 prejudice or conflict of interest” in order to make “both the
 statutory and the ethical standard virtually identical”);
 Liljeberg, 486 U.S. at 858 n.7 (explaining that the 1974
 amendment to § 455 was “to conform with the recently
 adopted ABA Code of Judicial Conduct, Canon 3C”); see
 also Union Carbide Corp. v. U.S. Cutting Serv., Inc., 782
 F.2d 710, 715 (7th Cir. 1986) (“In matters of judicial eth-
 ics[,] we are bound to give some weight to the view of the
 committee of judges that the Judicial Conference of the
 United States has established to advise federal judges on
 ethical questions.”).
     There are, moreover, two central purposes of the stat-
 ute that would be undermined by defining divestment to
 include placement of stock in a blind trust. First, unless
 the trustee immediately sold the stock interest upon crea-
 tion of the blind trust (which did not occur here), the blind
 trust would allow a judge to continue to sit on a case for
 which he knows he or his spouse has a beneficial interest



      7  See Code of Judicial Conduct for United States
 Judges, Canon 3(C)(1)(c), reprinted in 69 F.R.D. 273, 277
 (1975).
Case: 21-1888    Document: 68      Page: 13    Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.        13



 in the outcome, in direct contravention of the statute’s pur-
 pose. See Chase, 343 F.3d at 128 (“Congress has . . . pro-
 vided that a known financial interest in a party, no matter
 how small, is a disqualifying conflict of interest and one
 that cannot even be waived by the parties.”). The signifi-
 cance of this factor is apparent in how the Executive
 Branch handles corresponding rules governing recusal of
 executive branch officials who have a “financial interest” in
 a particular government action. See 18 U.S.C. § 208(a). A
 regulation interpreting § 208 “and other Federal conflict of
 interest statutes and regulations” provides that recusal
 rules continue to “apply to the assets that an interested
 party transfers to [a blind] trust until such time as he or
 she is notified by the independent trustee that such asset
 has been disposed of or has a value of less than $1,000.” 5
 C.F.R. § 2634.403(a)(2). 8 The reason for this requirement,
 the regulation provides, is that until the interest is dis-
 posed of, “the interested party knows what assets he or she
 placed in the trust” and therefore, “the possibility still ex-
 ists that the interested party could be influenced in the per-
 formance of official duties by those interests.” Id.
     Second, even if the trustee had sold the stock at the
 time the blind trust was created, the exception provided
 under § 455(f) is nevertheless a narrow one, and construing
 “divest” to include placement of stock in a blind trust would
 be in direct conflict with another provision of the statute.
 Section 455(c) provides that “[a] judge should inform him-
 self about his personal and fiduciary financial interests,



     8   The $1,000 limit for the executive branch is not ap-
 plicable to judges. Any interest, “however small,” is dis-
 qualifying. In re Va. Elec. & Power Co., 539 F.2d 357, 368
 (4th Cir. 1976) (“If a judge has an ownership interest in a
 party or in the subject matter in controversy, it matters not
 at all whether the interest is a large or infinitesimally
 small amount.”).
Case: 21-1888     Document: 68      Page: 14    Filed: 06/23/2022




 14        CENTRIPETAL NETWORKS, INC.     v. CISCO SYSTEMS, INC.



 and make a reasonable effort to inform himself about the
 personal financial interests of his spouse and minor chil-
 dren residing in his household.” This was exactly the Ju-
 dicial Conference Committee’s concern in Advisory Opinion
 110. It explained that “[t]he Committee has consistently
 advised that the use of a blind trust would be incompatible
 with a judge’s duty to ‘keep informed’ about financial inter-
 ests under Canon 3C(2),” after which § 455(c) is modeled.
 Advisory Op. 110. That logic makes sense here, since there
 would have been no way for Judge Morgan to keep in-
 formed of his personal financial interests (and thus comply
 with his obligations under § 455(c)), if his or his wife’s stock
 were kept in a blind trust, which is, by definition, designed
 to shield him from such knowledge. 9
                            *   *   *
     In light of the foregoing, we hold that placing assets in
 a blind trust is not divestment under § 455(f), and Judge
 Morgan was disqualified from further proceedings in the
 case under § 455(b)(4).




      9  Although Judge Morgan suggested there would be
 an appearance of insider trading if he sold the stock, no
 such possibility exists. Selling the stock to comply with
 ethical obligations is not insider trading, as was made clear
 in the Stop Trading on Congressional Knowledge Act of
 2012 (“STOCK Act”), Pub. L. 112–105, 126 Stat. 291, 298
 (2012). Although the STOCK Act provides that the insider
 trading restrictions of securities law apply to judicial em-
 ployees (as well as to members of Congress and other fed-
 eral officials), it states that nothing in the Act shall be
 construed to “be in derogation of existing . . . ethical obliga-
 tions governing . . . judicial officers.” Id. at 297–98 Here,
 the sale of the stock would have been done to comply with
 ethical obligations.
Case: 21-1888    Document: 68       Page: 15   Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.        15



                               II
     We next consider the appropriate remedy. “Although
 § 455 defines the circumstances that mandate disqualifica-
 tion of federal judges, it neither prescribes nor prohibits
 any particular remedy for a violation of that duty.”
 Liljeberg, 486 U.S. at 862. Here, the question is whether
 the rulings Judge Morgan made after August 11, 2020,
 when he became aware of his wife’s financial interest in
 Cisco, should be vacated as a remedy for his failure to
 recuse.
      As we explained in Shell, to determine whether vacatur
 is the appropriate remedy for a violation of § 455(b), we ap-
 ply the harmless error analysis set forth by the Supreme
 Court in Liljeberg. Under that test, “mandatory recusal
 does not require mandatory vacatur.” Shell, 672 F.3d at
 1293; see also Williamson v. Ind. Univ., 345 F.3d 459, 464–
 65 (7th Cir. 2003) (finding vacatur “is not automatically
 justified” for a violation of § 455 “if [the] error was harm-
 less”). Although Liljeberg involved a violation of § 455(a),
 it is now well-recognized that the harmless error analysis
 applies equally to violations of § 455(b). See Shell, 672 F.3d
 at 1292; Polaroid Corp. v. Eastman Kodak Co., 867 F.2d
 1415, 1421 (Fed. Cir. 1989); see also Patterson v. Mobil Oil
 Corp., 335 F.3d 476, 485 (5th Cir. 2003) (“[W]e are confi-
 dent that § 455(b) violations are also subject to the doctrine
 of harmless error.”). 10



     10   Another distinction is that Liljeberg involved a
 Rule 60(b) motion, whereas this case involves a motion for
 recusal. This court and others have held that the same
 analysis generally applies to motions for recusal and Rule
 60(b) motions. See Polaroid Corp. v. Eastman Kodak, Co.,
 867 F.2d 1415, 1421 (Fed. Cir. 1989); In re Sch. Asbestos
 Litig. v. Kelly, 977 F.2d 764, 785 (3d Cir. 1992). However,
 in the Rule 60(b) context, the interests of finality must be
Case: 21-1888    Document: 68      Page: 16     Filed: 06/23/2022




 16        CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



      Under Liljeberg, there are three factors courts should
 consider when deciding whether to vacate a judgment:
 (1) “the risk of injustice to the parties in the particular
 case”; (2) “the risk that the denial of relief will produce in-
 justice in other cases”; and (3) “the risk of undermining the
 public’s confidence in the judicial process.” 486 U.S. at 864.
 Each of these factors weighs against a finding of harmless
 error in this case.
                               A
                               1
     There are several circumstances in which courts have
 found the first Liljeberg factor—“the risk of injustice to the
 parties in the particular case”—weighs in favor of finding
 harmless error for violations of § 455. None is present in
 this case.
      The first is where the ruling involves a pure question
 of law that is subject to plenary review on appeal, a posture
 that some courts in some circumstances have found rele-
 vant. 11 That is not what we have here. The rulings at issue


 given due weight. See Buck v. Davis, 137 S. Ct. 759, 779
 (2017) (citing Gonzalez v. Crosby, 545 U.S. 524, 529 (2005)).
      11  See United States v. Cerceda, 172 F.3d 806, 813
 n.10 (11th Cir. 1999) (en banc) (“In cases where the Court
 of Appeals reviews a district judge’s challenged actions and
 affirms them on the merits either before or at the same
 time it considers whether the judge violated section 455(a),
 the possibility of a significant risk of injustice is substan-
 tially reduced—particularly if the review of the merits was
 plenary.”); see also Williamson, 345 F.3d at 464–65 (“On
 appeal, this court reviews the grant of summary judg-
 ment de novo . . . and therefore Williamson has received a
 full review by an impartial panel.”); Patterson, 335 F.3d at
 485 (“Because we review a summary judgment ruling de
 novo, using the same standards as the district court, the
Case: 21-1888     Document: 68      Page: 17    Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.         17



 in this case resulted from a bench trial in which Judge Mor-
 gan exercised broad discretion in making findings of fact
 and credibility determinations. Indeed, Centripetal relies
 heavily on Judge Morgan’s “broad discretion” in arguing for
 affirmance of the judgment. Appellee’s Resp. Br. at 51
 (quoting Conoco, Inc. v. Energy & Env’t Int’l, L.C., 460 F.3d
 1349, 1362–63 (Fed. Cir. 2006)); see also, e.g., id. at 50 (“Af-
 ter weighing the evidence, the court found Dr. Striegel
 credible and accepted his analysis.”); id. at 51 (citing Endo
 Pharms. Inc. v. Actavis LLC, 922 F.3d 1365, 1374 n.10
 (Fed. Cir. 2019) (explaining credibility findings are not dis-
 turbed on appeal)); id. at 59 (stressing that “the court
 ‘made detailed factual findings’ as to why the close call


 parties are guaranteed a fair, impartial review of the mer-
 its of the ruling.”); In re Sch. Asbestos Litig., 977 F.2d at
 787 (finding no “serious injustice to the parties in th[e]
 case” pre-trial where summary judgment rulings were sub-
 ject to plenary review upon final judgment); Parker v. Con-
 nors Steel Co., 855 F.2d 1510, 1526 (11th Cir. 1999)
 (concluding that judge’s potential bias presented no risk of
 injustice to party seeking vacatur because court exercised
 plenary review over merits in same appeal and concluded
 that district judge’s grant of summary judgment was
 proper); In re Cont’l Airlines Corp., 901 F.2d 1259, 1263
 (5th Cir. 1990) (“The risk of injustice to the parties in al-
 lowing a summary judgment ruling to stand is usually
 slight,” as “[s]uch rulings are subject to de novo review.”).
 But see Shell, 672 F.3d at 1294 (“[A] judge’s failure to
 recuse does not automatically constitute harmless error
 whenever there is de novo review on appeal.”); see also
 Ward v. Village of Monroeville, 409 U.S. 57, 61 (1972) (re-
 jecting the notion, in the context of state law proceeding
 where judge had a financial interest in the outcome, that
 “any unfairness at the trial level c[ould] be corrected on ap-
 peal and trial de novo in the County Court of Common
 Pleas”).
Case: 21-1888    Document: 68      Page: 18    Filed: 06/23/2022




 18        CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 factor supported enhancement, including the impact of its
 credibility determinations”).
      The second circumstance is where the opposing party
 has delayed raising a known ground for recusal. See, e.g.,
 In re United Shoe Mach. Corp., 276 F.2d 77, 79 (1st Cir.
 1960) (“[K]nowing of a ground for requesting disqualifica-
 tion, [a party] can not be permitted to wait and decide
 whether he likes subsequent treatment that he receives.”);
 Ogala Sioux Tribe v. Homestake Mining Co., 722 F.2d
 1407, 1414 (8th Cir. 1983) (denying relief in part because
 alleged grounds for disqualification were known at the
 time the case was decided by the trial judge but not raised
 until the case was on appeal); In re Int’l Bus. Machs.
 Corp., 618 F.2d 923, 932 (2d Cir. 1980) (adopting timeli-
 ness requirement for § 455); see also Liljeberg, 486 U.S. at
 868 (“It is [] appropriate to vacate the judgment unless it
 can be said that respondent did not make a timely request
 for relief . . . .”).
      In Polaroid, we affirmed the district court’s denial of a
 motion for disqualification and vacatur made six-and-a-
 half years after the judge’s decision and disclosure that her
 mother-in-law held stock in one of the parties. 867 F.2d at
 1416–17. In denying vacatur, we noted that “[t]he passage
 of time” is a factor in the “equity/fairness equation,” id. at
 1418–20, and we considered all that the judge who denied
 the motion had to say about “Kodak’s acquiescence, aging
 of witnesses, fading of memories, and the unfairness of va-
 cating . . . [the] orders and requiring Polaroid to start all
 over,” id. at 1420.
     Here, there has been no such delay. Cisco moved for
 Judge Morgan’s recusal just nine days after he disclosed
 his wife’s ownership of Cisco stock.
     The third circumstance where courts have declined va-
 catur is where substantial time has passed since the rul-
 ings in question (even though there has been no delay in
 making the motion when the facts became known). In this
Case: 21-1888    Document: 68     Page: 19     Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.       19



 respect, Centripetal relies on the Eleventh Circuit’s en
 banc decision in United States v. Cerceda, 172 F.3d 806
 (11th Cir. 1999) (en banc). But in that case, which dealt
 with the possible re-trial of multiple criminal defendants,
 it had been six years since one of the trials, and one of the
 key witnesses—who had been 84 years old and in poor
 health at the time of the first trial—would have been over
 90 years old at the time of a new trial. Id. at 815. Centrip-
 etal has made no comparable showing in this case. Beyond
 a conclusory assertion in its supplemental brief that “evi-
 dence ha[s] gone stale,” Appellee’s Suppl. Br. at 6, Centrip-
 etal has not made any actual showing of staleness of
 evidence or fading of witness’ memories in the time since
 the trial was held two years ago. 12
     Even if it had, any prejudice caused by the passage of
 time may be tempered by the fact that, as discussed in fur-
 ther detail below, this case would proceed under Federal
 Rule of Civil Procedure 63 on remand. Under that rule, a
 newly assigned judge has the ability to resolve the case
 based on the transcript from the previous trial. 11 Charles
 Alan Wright & Arthur R. Miller, Federal Practice & Proce-
 dure § 2922 n.19 (3d ed. 2022) (collecting cases). 13



     12   Moreover, we question whether the relevant date
 for staleness is the date the judge declined to recuse or the
 date of the decision on appeal. If the former is the relevant
 date, the lack of prejudice is even clearer here.
      13  The replacement judge may recall any witness, and
 must do so at the request of a party if the testimony is “ma-
 terial and disputed” and the witness is available to testify
 again without undue burden. Fed. R. Civ. P. 63. “If, on the
 other hand, there are issues of credibility that cannot
 properly be resolved on the basis of the record or for any
 other reason the replacement judge concludes that it is not
 possible to proceed in fairness to the parties, the judge has
 discretion to grant a new trial.” 11 Wright & Miller,
Case: 21-1888    Document: 68     Page: 20    Filed: 06/23/2022




 20        CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.



     The fourth circumstance where courts have refused va-
 catur for a violation of § 455(b) is where one party has
 “made a showing of special hardship by reason of their re-
 liance on the original judgment.” Liljeberg, 486 U.S. at
 869. There has been no such showing in this case.
                              2
     Unable to bring this case under existing authorities,
 Centripetal nonetheless makes several arguments as to
 why the first Liljeberg factor weighs against vacatur. It
 argues that there is no risk of injustice to Cisco because
 Judge Morgan had “decided the case” prior to learning of
 his wife’s ownership of Cisco stock, and therefore the judg-
 ment should stand since it was decided at a time when
 there was no § 455(b)(4) violation. Appellee’s Resp. Br. at
 63 (citing J.A. 30). But that is not a fair characterization
 of the facts. At the September 9, 2020 hearing on Cisco’s
 motion for recusal, Judge Morgan stated that at the time
 he learned of his wife’s financial interest in Cisco, he had
 drafted “130-some pages” of the opinion. J.A. 18580. But
 the opinion issued on October 5, 2020 was 167 pages, show-
 ing that the judge went on to draft an additional 37 pages
 after learning of the stock ownership. And although at that
 same hearing he stated that his views as to the appropriate
 resolution of the case were fixed, he admitted that he had
 not “decided 100 percent of it.” Id. In any event, until an
 opinion is issued, it is well within a judge’s prerogative to
 change his mind or to otherwise revise the decision. Here,
 the opinion was subject to revision until the time it issued.




 Federal Practice & Procedure § 2922 (providing cases). “If
 a new trial is granted, the record of the previous trial may
 be used as a substitute for testimony of unavailable wit-
 nesses.” Id.
Case: 21-1888    Document: 68      Page: 21     Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.         21



     Moreover, after learning of his wife’s stock ownership,
 Judge Morgan continued to sit on post-trial motions that
 needed to be decided but had not even been briefed by the
 parties. Cisco’s post-trial motions were rejected in a 49-
 page opinion and order issued on March 17, 2021, while
 Judge Morgan knew his wife continued to hold stock in
 Cisco. 14
      Centripetal next argues that there is no risk of injus-
 tice to Cisco because there is no evidence of actual bias, re-
 lying on a case applying § 455(a) (requiring recusal where
 there is an appearance of impropriety) in which the court
 declined to vacate orders, at least in part, because there
 was no evidence of actual bias. 15 See Appellee’s Suppl. Br.
 at 8 (citing In re Sch. Asbestos Litig. v. Kelly, 977 F.2d 764,
 785–87 (3d Cir. 1992) (declining to vacate orders en masse
 where there was, among other things, no “likelihood of ac-
 tual bias”)). Section 455(b)(4) is different. Unlike § 455(a),
 it is not triggered by an appearance of impropriety, but by
 a known financial interest, which creates not only an ap-
 pearance of impropriety but impropriety itself. We have
 previously ordered vacatur under § 455(b)(4) notwith-
 standing “that there [wa]s neither an allegation nor sug-
 gestion that the judge was unduly influenced by his wife’s
 financial interest.” Shell, 672 F.3d at 1291.
     The objective of the statute—public confidence in the
 judiciary—would be severely undermined by requiring a


     14  See United States v. O’Keefe, 128 F.3d 885, 891 (5th
 Cir. 1997) (“Once a judge recuses himself from a case, the
 judge may take no action other than the ministerial acts
 necessary to transfer the case to another judge.”); see also
 Shell, 672 F.3d at 1291 (citing O’Keefe, 128 F.3d at 891).
     15  On this point, Centripetal oddly relies on Cisco’s
 waiver of any violation of § 455(a) as somehow an admis-
 sion that Judge Morgan held no actual bias. There was no
 such admission.
Case: 21-1888    Document: 68      Page: 22     Filed: 06/23/2022




 22        CENTRIPETAL NETWORKS, INC.    v. CISCO SYSTEMS, INC.



 showing of actual bias in order to vacate orders infected
 with a § 455(b)(4) violation. Making such a bias determi-
 nation would require the sort of line drawing that the stat-
 ute was designed to avoid. 16 We note that in the closely
 related context of orders rendered by judges with a “direct,
 personal, substantial [and] pecuniary” interest in reaching
 a certain outcome in a case, the Supreme Court has re-
 jected the notion that a showing of actual bias is required
 for a due process violation. Ward v. Village of Monroeville,
 409 U.S. 57, 60 (1972); see also id. at 61 (finding that if a
 state statute governing the disqualification of interested,
 biased, or prejudiced judges required “that an accused [per-
 son] must show [actual prejudice] in his particular case, the
 statute requires too much and protects too little”); Aetna
 Life Ins. Co. v. Lavoie, 475 U.S. 813, 825 (1986) (“The Due
 Process Clause ‘may sometimes bar trial by judges who
 have no actual bias and who would do their very best to
 weigh the scales of justice equally between contending par-
 ties. But to perform its high function in the best way, jus-
 tice must satisfy the appearance of justice.’” (quoting In re
 Murchison, 349 U.S. 133, 136 (1955))).
     Centripetal also relies on the time and cost of the liti-
 gation thus far, the complexity of the case, and the delay in



      16  The reason § 455(b)(4) establishes a bright-line
 rule and does not require a showing of prejudice is because
 of the great difficulty in establishing actual prejudice in
 any particular case. See Chase, 343 F.3d at 128 (“[A]
 bright-line test . . . avoids many difficult line-drawing deci-
 sions and is in that sense actually helpful to judges.”); see
 also H.R. Rep. No. 93-1453, reprinted in 1974 U.S.C.C.A.N.
 6351, 6358 (1974) (observing that without a bright-line
 rule, a judge would be left to “decide the disqualification
 issue at his peril, with the possibility that if he decided to
 sit he may be subject to criticism or that public confidence
 in the federal judicial system may be weakened”).
Case: 21-1888    Document: 68      Page: 23    Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.        23



 obtaining judgment, as weighing against vacatur. But
 Centripetal cites no case where these considerations alone
 led to a finding of harmless error, and we do not think that
 those factors here significantly weigh against vacatur.
 These considerations would exist in every case where a
 ground for recusal arises after significant trial proceedings.
     Finally, to the extent that Centripetal argues that
 there is no need to vacate Judge Morgan’s rulings because
 his wife owned stock in the losing party (and his interests
 would be adversely affected, not benefited, by his decision),
 see Appellee’s Resp. Br. at 63, that fact does not remove the
 risk of prejudice. Where a judge becomes aware of a possi-
 ble appearance of impropriety, there is a substantial risk
 that he or she might bend over backwards to rule against
 that party to try to prove that there is no bias. See In re
 Sch. Asbestos Litig., 977 F.2d at 782 (“[B]ias c[an] manifest
 itself in a number of ways.”). Congress did not make
 recusal obligations contingent on which party’s stock was
 owned, and we are aware of no case suggesting that this is
 a relevant factor.
     Accordingly, considering all relevant factors, we find
 that the risk of injustice to the parties weighs against a
 finding of harmless error and in favor of vacatur.
                               B
     The second Liljeberg factor also weighs against finding
 harmless error and in favor of vacatur. In Liljeberg, the
 Supreme Court indicated that a relevant consideration is
 whether granting or denying vacatur “w[ould] [] produce
 injustice in other cases.” 486 U.S. at 868. The Court indi-
 cated that this factor weighs in favor of vacatur when it
 “may prevent a substantive injustice in some future case
 by encouraging a judge or litigant to more carefully exam-
 ine possible grounds for disqualification and to promptly
 disclose them when discovered.” Id.
Case: 21-1888    Document: 68      Page: 24     Filed: 06/23/2022




 24         CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.



     Centripetal argues that the refusal to vacate here
 would have no effect in other cases because the facts of this
 case are unusual, see Appellee’s Suppl. Br. at 9 (“Rarely
 will a judge discover a financial interest in a party months
 after an extensive bench trial, after the judge already in-
 vested years of resources and time, and after the judge de-
 cided to rule against that party and nearly completed his
 trial opinion in the case, but before finalizing and publish-
 ing that opinion.” (emphasis omitted)), and because the de-
 nial of Cisco’s Motion for Recusal “rest[ed] on the specific
 facts of this case,” Appellee’s Resp. Br. at 63 (quoting Po-
 laroid, 867 F.2d at 1420). We disagree. Refusal to vacate
 here would have a significant adverse effect in other cases.
 While the specific facts of this case may be unique, they are
 symptomatic of an increasingly common problem, as dis-
 cussed in the next section. A vacatur here would signal to
 judges in other cases the importance of complying strictly
 with the procedures spelled out in § 455(f). A failure to va-
 cate would suggest that sitting on a case in which the
 judge’s family has a financial interest is not a serious issue.
      We find the second factor weighs in favor of vacatur.
                               C
     Finally, and perhaps most significantly, the denial of
 vacatur here risks “undermining the public’s confidence in
 the judicial process.” Liljeberg, 486 U.S. at 864. Centripe-
 tal argues that “[v]acating under the unusual facts of this
 case” would cause the public to “lose confidence in the fi-
 nality of judgments.” Appellee’s Suppl. Br. at 10–11. Quite
 the contrary. The failure to vacate here would strike at the
 heart of what the statute was designed to protect. The Su-
 preme Court in Liljeberg explained that the purpose of
 § 455 is to “promote public confidence in the integrity of the
 judicial process.” 486 U.S. at 860; see also Davis v. Xerox,
 811 F.2d 1293, 1296 (9th Cir. 1987) (noting that “Congress
 was willing to accept disruptions” that may be caused by
 remedying violations of § 455 “in return for the perceived
Case: 21-1888     Document: 68      Page: 25     Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.     v. CISCO SYSTEMS, INC.        25



 benefits of promoting public confidence in the judiciary”).
 It is seriously inimical to the credibility of the judiciary for
 a judge to preside over a case in which he has a known fi-
 nancial interest in one of the parties and for courts to allow
 those rulings to stand.
      This assessment is confirmed by responses to the re-
 cent reports of many federal judges presiding over cases in
 which they or relevant family members owned stock in a
 party. See James V. Grimaldi et al., 131 Federal Judges
 Broke the Law by Hearing Cases Where They Had a Finan-
 cial Interest, Wall St. J. (Sept. 28, 2021). Congress re-
 sponded by recently enacting the Courthouse Ethics and
 Transparency Act, Pub. L. No. 117-125, 136 Stat 1205
 (2022), which requires judges to make more timely and ac-
 cessible disclosures of their financial holdings and poten-
 tial conflicts of interest. See also 168 Cong. Rec. H4522
 (daily ed. Apr. 27, 2022) (statement of Rep. Hakeem Jef-
 fries) (“Failure to recuse can cause real harm to parties
 seeking fair and impartial justice and leave a cloud of doubt
 over any decision that is made once the conflicts are subse-
 quently uncovered.”). Chief Justice Roberts similarly re-
 sponded by devoting a substantial portion of his 2021 Year-
 End Report on the Federal Judiciary to discussing the im-
 portance of judges complying with their ethical obligations.
 Chief Justice John G. Roberts, Jr., 2021 Year-End Report
 on the Federal Judiciary, 3.
     It simply cannot plausibly be argued that public confi-
 dence in the judiciary will be degraded by a decision that
 vacates a judge’s rulings rendered while he had a known
 financial interest in one of the parties. Rather, in the cir-
 cumstances here, vacatur is essential to preserve public
 confidence.
                            *   *    *
     We therefore conclude that the Liljeberg factors weigh
 against finding harmless error in this case. We note that
 in cases involving recusal under § 455(b)(4), few circuit
Case: 21-1888    Document: 68        Page: 26   Filed: 06/23/2022




 26        CENTRIPETAL NETWORKS, INC.     v. CISCO SYSTEMS, INC.



 decisions have declined to vacate a prior ruling made while
 the judge was aware of the disqualifying interest and failed
 to divest. Still rarer are decisions declining to vacate sub-
 stantive rulings in such circumstances. We think it should
 be a very unusual case where vacatur is denied when a
 judge discovers a clear disqualifying interest under
 § 455(b)(4), recusal is required, there is a failure to divest,
 and the judge proceeds to rule on the case despite that clear
 obligation.
                               III
     Because we find Judge Morgan’s violation of § 455(b)(4)
 was not harmless error, vacatur is the appropriate remedy.
 See Shell, 672 F.3d at 1293. Because § 455(b)(4) requires
 “actual knowledge” of disqualifying circumstances, Chase,
 343 F.3d at 127, the only rulings subject to vacatur are
 those issued after Judge Morgan learned of his wife’s finan-
 cial interest in Cisco, on August 11, 2020. Those rulings
 are the Opinion & Order denying Cisco’s Motion for Miscel-
 laneous Relief (i.e., Motion for Recusal), ECF No. 619 (Oct.
 2, 2020); the Opinion & Order re Infringement and Dam-
 ages, ECF No. 621 (Oct. 5, 2020); and the Opinion & Order
 Denying Post-Judgment Motions & Declaring the Case Fi-
 nal, ECF No. 638 (Mar. 17, 2021).
     Centripetal argues that reassignment to a new judge is
 not necessary if we vacate and remand. Allowing the same
 judge to reaffirm his own rulings would severely under-
 mine § 455, which is why cases are routinely reassigned
 upon vacatur of judgment under § 455. See, e.g., Shell, 672
 F.3d at 1294. In any event, that argument is moot in light
 of the unfortunate death of Judge Morgan on May 1, 2022,
 of which we take judicial notice. 17 Accordingly, upon




      17See Obituary, Judge Henry Coke Morgan Jr., Vir-
 ginian-Pilot   (May     8,   2022),    available   at
Case: 21-1888   Document: 68      Page: 27     Filed: 06/23/2022




 CENTRIPETAL NETWORKS, INC.   v. CISCO SYSTEMS, INC.       27



 remand the case will be assigned to a new judge in the nor-
 mal course, pursuant to Rule 63, which allows a replace-
 ment judge “if a judge conducting a hearing or trial is
 unable to proceed.” Fed. R. Civ. P. 63.
                        CONCLUSION
     For the foregoing reasons, we reverse the Opinion &
 Order denying Cisco’s Motion for Miscellaneous Relief
 (ECF No. 619), see Recusal Op., 492 F. Supp. 3d 615, we
 vacate the Opinion & Order re Infringement and Damages
 (ECF No. 621), see Merits Op., 492 F. Supp. 3d 495, and the
 Opinion & Order Denying Post-Judgment Motions & De-
 claring the Case Final (ECF No. 638), and remand for fur-
 ther proceedings before a newly appointed judge, who shall
 decide the case without regard for the vacated opinions and
 orders.
    REVERSED IN PART, VACATED IN PART, AND
                  REMANDED
                           COSTS
 Costs to Appellant.




 https://www.legacy.com/us/obituaries/pilotonline/name/he
 nry-morgan-obituary?id=34660901.